DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 04/01/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 04/01/2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Objections
Claim 2 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 04/01/2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 4, 6-10 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 04/01/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drexl (DE 102010062700 A1) in view of Zysk (DE 102012004792 A1).
Regarding claim 1, Drexl teaches a safety device for a motor vehicle comprising: a lock holder (2), a pawl (6), a rotary latch (1) and a rotary latch spring (12) with a spring stiffness, where the rotary latch spring acts on the rotary latch in the opening direction of rotation (12 acts on 1 in the direction of the opening as shown in figure 7, para. 0022, “the rotary latch and thus the catch hook 17 on the locking leg 9 are loaded by the pre-tensioned spring part 12 into a release position that releases the locking bolt”),   wherein the rotary latch has a load arm (9), a catch arm (3), an opening direction of rotation (Rotation from figure 6 to figure 7), a closing direction of rotation (rotation from figure 7 to figure 6), a pre-latching position (Figure 5) and a main latching position (figure 1), wherein the pawl (6) is latched in on the catch arm (3) in the pre-latching position (figure 5) and is latched in on the load arm (9) in the main latching position (figure 1), wherein when the rotary latch is in the main latching position, the rotary latch spring has a leg with a section that is parallel or nearly parallel with a lengthwise axis of the motor vehicle (12 has a leg section that is interpreted as parallel with a lengthwise axis of the motor vehicle the axis extending in the direction of the entry path of the lock holder).  The catch arm and the load arm of Drexl’s rotary latch are being interpreted as shown in annotated figure 1 below.    
Drexl does not teach wherein the section of the leg abuts the lock holder.  

It would have been obvious to one or ordinary skill in the art to substitute the spring of Zysk for the spring of Drexl to include a leg which abuts the lock holder.  Drexl’s invention details the spring biasing the rotary latch to move the lock holder out of the main latching position when the pawl is released.  Zysk teaches the rotary latch spring moving the lock holder out of the main latching position when the pawl is released.  Utilizing the spring to directly abut the lock holder rather than abut the lock holder through the catch arm would be an obvious design choice to one of ordinary skill in the art.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art. 

    PNG
    media_image1.png
    367
    318
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Drexl in view of Zysk teaches the safety device according to claim 1, Drexl further teaches wherein the safety device has a pawl spring (15) with a spring stiffness where the pawl spring acts on the pawl in a closing direction of rotation (spring acts towards a locked position (para. 0019) and a spring stiffness of the pawl spring which is adjusted to a spring stiffness of the rotary latch spring such that in the case of unsecuring of the rotary latch from the main ratchet position, ratcheting of the rotary latch into the pre-latching position is ensured (paragraph 0022).
Regarding claim 3, Drexl in view of Zysk teaches the safety device according to claim 1, Drexl further teaches wherein the safety device has a delay mechanism (10) to delay the rotary latch (14 contacts 13 to slow the rotation), where the delay mechanism ensures ratcheting of the rotary latch in the pre-latching position during rotation of the rotary latch in the opening direction of rotation starting from the main ratchet positon (13 contacting 14 slows the rotation to ensure that the pawl surface 7 catches the surface 20 of the rotary latch).
Regarding claim 4, Drexl in view of Zysk teaches the safety device according to claim 3, Drexl further teaches wherein the delay mechanism (10) has a stop surface (14) to stop the rotary latch (figure 3).
Regarding claim 5, Drexl in view of Zysk teaches the safety device according to claim 1, Drexl further teaches wherein the pawl has a first active surface (7) and the catch arm has a countersurface (20) and the first active surface (7) interacts with the countersurface (20) of the catch arm during rotation of the rotary latch in a closing direction of rotation before reaching the pre-latching position (figure 6).
Regarding claim 6, Drexl in view of Zysk teaches the safety device according to claim 5, Drexl further teaches wherein the load arm has a countersurface (8) and the first active surface (7) interacts with the countersurface (8) of the catch arm during closure of the rotary latch before reaching the main ratchet position (back side of 8 contacts 7 in process shown in figure 2).
Regarding claim 7, Drexl in view of Zysk teaches the safety device according to claim 6, Drexl further teaches wherein the pawl has a second active surface (rounded tip of part number 7) which interacts with the countersurface of the load arm (8) during closure of the rotary latch before reaching the main ratchet position (back side of 8 contacts 7 and rolls around the tip in process shown in figure 2).
Regarding claim 8, Drexl in view of Zysk teaches the safety device according to claim 1, Drexl further teaches wherein the rotary latch spring (12) is formed as a spiral spring (spirals around 4).
Regarding claim 10, Drexl in view of Zysk teaches the safety device according to claim 1, Drexl further teaches a method comprising the following steps: deflecting the pawl from a locking position (Figure 2); rotating the rotary latch (1) starting from the main ratchet position (figure 1) in the opening direction of rotation (direction rotated in sequence from figure 1 to figure 6); moving the pawl in the direction of the locking position (figure 4, pawl moves towards locking position); and ratcheting the rotary latch in the pre-latching position (figure 5).
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
The applicant claims that the pawl of Drexl (6) is not located anywhere near the purported catch arm (3), however as shown above in annotated figure 1 the catch arm (3) is being interpreted as the whole lower half of the rotary latch.  The applicant also argues that Drexl does not disclose the rotary latch spring having a leg with a section that is nearly parallel with a lengthwise axis of the motor vehicle.  The examiner is interpreting “a lengthwise axis of a motor vehicle” as the axis extending in the direction of travel of the latch holder, in which case the leg of the rotary latch spring does extend nearly parallel with this axis.  
The spring leg does not directly abut the latch holder, and even though the rotary latch spring does indirectly abut the latch holder through the catch arm (3), the examiner is taking the position that .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Rueckert (DE 19902561 B4) teaches a similar safety device for a motor vehicle wherein the pawl latches onto the hook end of the load arm and the catch arm.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                  
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675